[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________                 FILED
                                                           U.S. COURT OF APPEALS
                                  No. 08-15994               ELEVENTH CIRCUIT
                                                                 MAY 18, 2009
                              Non-Argument Calendar
                                                              THOMAS K. KAHN
                            ________________________
                                                                   CLERK

                       D. C. Docket No. 08-00106-CR-JEC-1

UNITED STATES OF AMERICA,


                                                                   Plaintiff-Appellee,

                                       versus

SIXTO VILLAREAL-GUTIERREZ,
a.k.a. Sixto Alfredo Villareal Gutierrez,

                                                             Defendant-Appellant.


                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________

                                   (May 18, 2009)

Before MARCUS, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      Sixto Villareal-Gutierrez appeals his 57-month sentence imposed following
his guilty plea to illegal reentry, in violation of 8 U.S.C. §§ 1326(a) and (b)(2). On

appeal, Villareal-Gutierrez argues that his sentence is substantively unreasonable

because the court placed undue emphasis on deterrence instead of balancing all of

the section 3553(a) factors.

          This Court reviews the substantive reasonableness of a sentence under an

abuse of discretion standard. Gall v. United States, 552 U.S. __,__, 128 S. Ct. 586,

597 (2007). In doing so, we

                 must first ensure that the district court committed no
                 significant procedural error, such as failing to calculate
                 (or improperly calculating) the Guidelines range, treating
                 the Guidelines as mandatory, failing to consider the
                 § 3553(a) factors, selecting a sentence based on clearly
                 erroneous facts, or failing to adequately explain the
                 chosen sentence-including an explanation for any
                 deviation from the Guidelines range.

Id. To that end, the district court “should set forth enough to satisfy the appellate

court that he has considered the parties’ arguments and has a reasoned basis for

exercising his own legal decisionmaking authority.” Rita v. United States, 551
U.S. 338, ___, 127 S. Ct. 2456, 2468 (2007). However, we have held that “nothing

in Booker1 or elsewhere requires the district court to state on the record that it has

explicitly considered each of the § 3553(a) factors or to discuss each of the

§ 3553(a) factors.” United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005)

1
    United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005).

                                                  2
(footnote added).

      If the district court’s decision is procedurally reasonable, this Court’s

analysis then turns to the substantive reasonableness of the sentence. Gall, 552

U.S. at __, 128 S. Ct. at 597. “[T]he party who challenges the sentence bears the

burden of establishing that the sentence is unreasonable in the light of both [the]

record and the factors in section 3553(a).” United States v. Talley, 431 F.3d 784,

788 (11th Cir. 2005) (per curiam). Reasonableness review is “deferential,” and

“there is a range of reasonable sentences from which the district court may choose,

and when the district court imposes a sentence within the advisory Guidelines

range, we ordinarily will expect that choice to be a reasonable one.”     Id.   “In

reviewing the ultimate sentence imposed by the district court for reasonableness,

we consider the final sentence, in its entirety, in light of the § 3553(a) factors”

rather than reviewing each individual decision made during the sentencing process.

United States v. Martin, 455 F.3d 1227, 1237 (11th Cir. 2006) (internal quotation

marks, citation, and alterations omitted). The 3553(a) factors include:

             (1) the nature and circumstances of the offense and the
             history and characteristics of the defendant; (2) the need
             to reflect the seriousness of the offense, to promote
             respect for the law, and to provide just punishment for
             the offense; (3) the need for deterrence; (4) the need to
             protect the public; (5) the need to provide the defendant
             with needed educational or vocational training or medical
             care; (6) the kinds of sentences available; (7) the

                                          3
             Sentencing Guidelines range; (8) pertinent policy
             statements of the Sentencing Commission; (9) the need to
             avoid unwanted sentencing disparities; and (10) the need
             to provide restitution to victims.

Talley, 431 F.3d at 786 (summarizing 18 U.S.C. § 3553(a)).

      In Rita, the Supreme Court held that, in reviewing sentences for

reasonableness under section 3553(a), a federal appellate court may apply a

presumption of reasonableness to a district court sentence imposed within the

Guidelines range. Rita, 551 U.S. at __, 127 S. Ct. at 2462. Although this Court

does not apply such a presumption, it will ordinarily expect a sentence within the

Guidelines range to be reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th

Cir. 2008); Talley, 431 F.3d at 788.

      Villareal-Gutierrez does not raise any argument as to the procedural

reasonableness of his sentence. Rather, Villareal-Gutierrez contends only that his

sentence is substantively unreasonable.       We disagree.   Villareal-Gutierrez’s 57-

month sentence is within the advisory Guidelines range and below the statutory

maximum of 20 years’ imprisonment. See 8 U.S.C. § 1326(a), (b)(2). The record

shows that the district court considered Villareal-Gutierrez’s arguments for a

sentence at the low end of the Guidelines range and took into consideration the




                                          4
3553(a) factors when it imposed a sentence at the high end of the Guidelines range,

including the history and characteristics of the defendant, the need to promote

respect for the law, the need for deterrence, the need to protect the public, and the

kinds of sentences available. Therefore, Villareal-Gutierrez has not shown that the

district court abused its discretion in imposing a sentence at the high end of the

Guidelines range.

      Upon review of the record and consideration of the parties’ briefs, we

discern no reversible error. Accordingly, we affirm the sentence.

      AFFIRMED.




                                          5